UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6647



FRANK ANTHONY BLEVINS,

                                             Plaintiff - Appellant,

          versus


JOHN R. DEWAN, Superintendent,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-307-2)


Submitted:   February 17, 1998             Decided:   March 12, 1998


Before HAMILTON and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Anthony Blevins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Blevins v. Dewan, No. CA-97-307-2 (E.D. Va. Apr. 21, 1997). We also
deny Appellant's motions for transfer, for appointment of counsel,

and for injunctive relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2